     Case 2:20-cv-00336 Document 14 Filed 07/01/20 Page 1 of 9 PageID #: 115



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


JOSHUA MONROE HARMAN, et al.,

                             Plaintiffs,

v.                                              CIVIL ACTION NO. 2:20-cv-00336

DANNY E. WEBB,

                             Defendant.



                        MEMORANDUM AND OPINION ORDER

          Pending before the court is Defendant Danny E. Webb’s Motion to Dismiss the

Proceeding; and, if unavailing, to Dismiss Count III of the Complaint. [ECF No. 4].

For the reasons that follow, the Motion is DENIED.

     I.      Background

          Plaintiffs Joshua Monroe Harman and Jesse Christopher Harman, residents

of Virginia, bring the instant action against Defendant Danny E. Webb, a resident of

West Virginia, under diversity jurisdiction. The company, Danny Webb Construction

Company, Inc. (“the Company”), is a West Virginia corporation and not a party to this

proceeding.

          According to the Complaint, on or about May 12, 2018, Plaintiffs entered into

a Stock Purchase and Sale Agreement (“the Agreement”) with Defendant Webb.

Compl. [ECF No. 1] ¶ 5. In the Agreement, Defendant Webb sold to Plaintiffs the
    Case 2:20-cv-00336 Document 14 Filed 07/01/20 Page 2 of 9 PageID #: 116



Company, an injection well, four semi-tractor trucks, two tandems, and five tankers.

Id. at ¶¶ 6, 8, 19.

       As alleged in the Complaint, pursuant to the Agreement, Defendant Webb

made certain representations and warranties to Plaintiffs. Id. at ¶ 7. Those

representations included the following: there had been no significant regulatory

trouble adversely affecting the Company’s business or any of its property; the

fixtures, equipment, plants, vehicles, and operating assets of the Company were

suitable for the uses for which intended and compliant with applicable laws and

regulations; there were no conditions existing with respect to any of the permits and

licenses which might materially adversely affect any rights of the Company to

conduct its business; and the Company was not in violation with any applicable

regulation or law. Id. at ¶¶ 8–13, 20. Defendant also represented that he had made

no representation or warranty containing any untrue statement of a material fact or

made omissions of material facts. Id. at ¶¶ 14–15.

       According to the Complaint, Defendant Webb agreed to indemnify and hold

harmless Plaintiffs, including the Company against liabilities of the Company arising

out of conduct of the Company prior to May 11, 2018. Id. at ¶ 16. Defendant agreed

to indemnify and hold harmless Plaintiffs against any loss, claim, liability, expense

or other damage incurred by Plaintiffs caused by, resulting from, or arising out of any

breach of warranty or any inaccurate or erroneous representation made by Defendant

Webb in the Agreement. Id. at ¶ 17. Defendant agreed to indemnify and hold

harmless Plaintiffs against any and all actions, proceedings, demands, costs, and
                                        2
   Case 2:20-cv-00336 Document 14 Filed 07/01/20 Page 3 of 9 PageID #: 117



legal and other expenses, including attorney fees, incidental to any of the provisions

set forth in 5.1(a) and (b) of the Agreement. Id. at ¶ 18.

      According to the Complaint, at the time Defendant Webb made his

representations and executed the Agreement, only two of the six vehicles were

licensed and in good operating condition. Id. at ¶¶ 21. Plaintiffs spent approximately

$100,000 to put the vehicles in good operating condition and to obtain the proper

licenses and permits. Id. at ¶¶ 21–23. Defendant Webb also represented and

warranted to Plaintiff Christopher Harman that the well had been rebuilt in

February 2018 with all-new parts and would be in good working condition for about

10 years. Id. at ¶ 24. In July 2018, the well experienced a significant leak which

required Plaintiffs to spend $40,000 repairing the well. Id. at ¶ 27. Then, on

November 12, 2018, the main pump ceased to operate, and the backup pump failed.

Id. at ¶¶ 29, 31. As a result, Plaintiffs had to purchase and install another pump at a

cost of approximately $50,000. Id. at ¶ 32.

      In March 2020, as alleged, Plaintiffs learned that Defendant, when obtaining

the original permit, misrepresented to the West Virginia Department of

Environmental Protection the size of the containment area required to operate the

wellhead in compliance with the regulations of the West Virginia Department of

Environmental Protection. Id. at ¶ 34. Because the containment area does not comply

with the regulations, Plaintiffs have to rebuild and expand the containment area to

comply with the regulations applicable to the size of the storage tanks and operate

the well at a reduced capacity until the containment area complies with the
                                      3
   Case 2:20-cv-00336 Document 14 Filed 07/01/20 Page 4 of 9 PageID #: 118



regulations. Id. at ¶¶ 36–37. The cost of increasing the size of the containment area

will be approximately $100,000. Id. at ¶ 38.

         Plaintiffs bring a claim for Breach of Contract (Count I); Fraud (Count II); and

Express Indemnification and Hold Harmless (Count III). Defendant Webb brought a

Motion to Dismiss the Proceeding; and, if unavailing, to Dismiss Count III of the

Complaint on June 5, 2020. [ECF No. 4]

   II.      Legal Standard

         a) Rule 12(b)(7)

         Defendant Webb first argues its motion to dismiss the proceeding pursuant to

Federal Rule of Civil Procedure 19. Rule 19 provides the substantive joinder

standards for determining whether a party is necessary or indispensable. Rule 12 is

the procedural rule on dismissal for civil actions. See Fed. R. Civ. P. 12. A motion to

dismiss for failure to join an indispensable party should be brought pursuant to Rule

12(b)(7). Id. The court will thus treat the instant motion as a 12(b)(7) motion to

dismiss.

         Rule 12(b)(7) provides that an action may be dismissed for failure to join a

required party under Rule 19. See Fed. R. Civ. P. 12(b)(7). “The inquiry contemplated

by Rule 19 is a practical one” which is left “to the sound discretion of the trial

court.” Coastal Modular Corp. v. Laminators, Inc., 635 F.2d 1102, 1108 (4th Cir.

1980). First, the court must determine whether an absent party is “necessary” to the

action, as detailed in Rule 19(a). Am. Gen. Life & Accident Ins. Co. v. Wood, 429 F.3d

83, 92 (4th Cir. 2005). If joinder is necessary, but infeasible, the court must then
                                          4
   Case 2:20-cv-00336 Document 14 Filed 07/01/20 Page 5 of 9 PageID #: 119



determine whether the party is “indispensable” under Rule 19(b), such that the action

cannot continue in that party’s absence. See id. “Courts are loathe to dismiss cases

based on nonjoinder of a party, so dismissal will be ordered only when the resulting

defect cannot be remedied and prejudice or inefficiency will certainly result.” See

Owens-Illinois, Inc. v. Meade, 186 F.3d 435, 441 (4th Cir. 1999)

      On consideration of a 12(b)(7) motion, the movant bears the burden of

“show[ing] that the [absentee] is needed for just adjudication.” Am. Gen. Life &

Accident Ins. Co., 429 F.3d at 92 (citation omitted). While all factual allegations in

the complaint are accepted as true, and inferences are drawn in favor of the

nonmoving party, the court may also consider materials outside the pleadings in

making its determination. See Debbie’s Staffing Servs., Inc. v. Highpoint Risk Servs.,

LLC, No. 1:17CV657, 2018 WL 6031207, at *2 (M.D.N.C. Nov. 16, 2018).

      b) Rule 12(b)(6)

      Alternatively, Defendant Webb argues Count III should be dismissed,

presumably for failure to state a claim under Rule 12(b)(6).

      Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). “When ruling on a motion to dismiss, courts must accept as true all of the

factual allegations contained in the complaint and draw all reasonable inferences in

favor of the plaintiff.” Farnsworth v. Loved Ones in Home Care, LLC, No. 2:18-CV-

01334, 2019 WL 956806, at *1 (S.D.W. Va. Feb. 27, 2019) (citing E.I. du Pont de

Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).
                                          5
   Case 2:20-cv-00336 Document 14 Filed 07/01/20 Page 6 of 9 PageID #: 120



      To survive a motion to dismiss, the plaintiff’s factual allegations, taken as true,

must “state a claim to relief that is plausible on its face.” Robertson v. Sea Pines Real

Estate Co., 679 F.3d 278, 288 (4th Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). The plausibility standard is not a probability requirement, but “asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Although “the

complaint must contain sufficient facts to state a claim that is plausible on its face, it

nevertheless need only give the defendant fair notice of what the claim is and the

grounds on which it rests.” Hall v. DIRECTV, LLC, 846 F.3d 757, 777 (4th Cir. 2017).

Thus, “a complaint is to be construed liberally so as to do substantial justice.” Id.

   III.   Discussion

   a) Failure to Join an Indispensable Party

      First, Defendant Webb argues the entire proceeding should be dismissed

because of failure to join an indispensable party—the Company. As I stated above, I

must first determine whether the Company is a necessary party before deciding

whether it is an indispensable party. In determining whether a party is necessary,

the court must consider the practical potential for prejudice in the context of the

particular factual setting of the case. Provident Tradesmens Bank & Trust Co. v.

Patterson, 390 U.S. 102 (1968). Rule 19(a) provides, in pertinent part:

             (a) Persons to be Joined if Feasible. A person who is subject
             to service of process and whose joinder will not deprive the
             court of jurisdiction over the subject matter of the action
             shall be joined as a party in the action if (1) in the person’s
             absence complete relief cannot be accorded among those
                                            6
   Case 2:20-cv-00336 Document 14 Filed 07/01/20 Page 7 of 9 PageID #: 121



             already parties, or (2) the person claims an interest
             relating to the subject of the action and is so situated that
             the disposition of the action in the person’s absence may (i)
             as a practical matter impair or impede the person’s ability
             to protect that interest or (ii) leave any of the persons
             already parties subject to a substantial risk of incurring
             double, multiple, or otherwise inconsistent obligations by
             reason of the claimed interest.

Jim C. Hamer Co. v. Nautilus Ins. Co., No. 2:06-CV-00465, 2006 WL 8439018, at

*1–2 (S.D.W. Va. Nov. 14, 2006).

      Here, Defendant Webb argues the Company, Danny Webb Construction

Company, a West Virginia corporation, is an indispensable party pursuant to Rule

19(b) of the Federal Rules of Civil Procedure. Because Defendant Webb and the

Company are both citizens of West Virginia and the Plaintiffs are citizens of Virginia,

adding the Company would not destroy diversity.

      However, the Company is not a necessary party. Plaintiffs brought breach of

contract, fraud, and express indemnification claims against Defendant Webb. The

Agreement is only between Plaintiffs and Defendant Webb. Plaintiffs allege that the

misrepresentations were made by Defendant Webb, not the Company. And, as alleged

in the Complaint, Defendant Webb agreed in the Agreement to indemnify Plaintiffs

and hold harmless. A contracting party “is the paradigm of an indispensable party.”

Gunvor SA v. Kayablian, 948 F.3d 214, 221 (4th Cir. 2020). But here, though the

Company was the subject of Defendant Webb’s misrepresentations and was sold by

Defendant Webb to Plaintiffs, the Company itself is not a party to the Agreement. It

has no standing to sue Defendant for breach of contract, fraud, or indemnity for the

                                          7
   Case 2:20-cv-00336 Document 14 Filed 07/01/20 Page 8 of 9 PageID #: 122



damages caused to Plaintiffs. Accordingly, the Company is not a necessary party to

this action, and I need not address the second inquiry. See Owens-Illinois, 186 F.3d

at 441 (“Courts are loathe to dismiss cases based on nonjoinder of a party, so dismissal

will be ordered only when the resulting defect cannot be remedied and prejudice or

inefficiency will certainly result.”). Defendant Webb’s motion to dismiss the

proceeding is DENIED.

   b) Count III Express Indemnification and Hold Harmless

      Next, Defendant Webb moves to dismiss Count III Express Indemnification

and Hold Harmless. “Express indemnity is based on a written agreement” between

the parties. Fink v. Spirit Servs. of WV, LLC, No. 2:16-CV-08669, 2017 WL 4248872,

at *4 (S.D.W. Va. Sept. 25, 2017). In West Virginia, “express indemnity agreements

... are commonly governed by the principles surrounding the requisites, validity and

construction of contracts generally.” Id. (quoting Perrine v. E.I. du Pont de Nemours

& Co., 225 W. Va. 482, 508 (2010)).

      Plaintiffs allege that the Agreement requires Defendant Webb to indemnify

Plaintiffs for the damages caused by the misrepresentations about the equipment and

the permit. The parties have not provided the Agreement referenced in the

Complaint. See Phillips v. LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir. 1999) (explaining

that a court may consider matters outside the pleadings on a 12(b)(6) motion that are

“integral to and explicitly relied on in the complaint”). However, at this stage, taking

the allegations in the Complaint as true, Defendant Webb is obligated under the


                                           8
   Case 2:20-cv-00336 Document 14 Filed 07/01/20 Page 9 of 9 PageID #: 123



Agreement to indemnify Plaintiffs. Accordingly, I DENY Defendant Webb’s motion to

dismiss Count III.

   IV.      Conclusion

         For the reasons stated herein, Defendant Webb’s Motion to Dismiss, [ECF No.

4], is DENIED. The court DIRECTS the Clerk to send a copy of this Order to counsel

of record and any unrepresented party.

                                        ENTER:      July 1, 2020




                                          9
